339 F.2d 264
UNITED STATES of Americav.June E. KEGGES, Individually and Doing Business as Cal-Keg Realty Co., Appellant.
No. 14817.
United States Court of Appeals Third Circuit.
Argued November 13, 1964.
Decided December 23, 1964.

Appeal from the United States District Court for the Western District of Pennsylvania; Joseph P. Willson, Judge.
Daniel M. Berger, Pittsburgh, Pa. (Morris M. Berger, Berger & Berger, Pittsburgh, Pa., on the brief), for appellant.
Robert E. Tucker, Asst. U. S. Atty., Pittsburgh, Pa. (Gustave Diamond, U. S. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and FORMAN and SMITH, Circuit Judges.
PER CURIAM.


1
A careful examination of the proceedings in this case discloses no error. Consequently the judgment below will be affirmed.